DETAILED ACTION
Formal Matters
Claims 1-14, and 18-35 are cancelled.  Claims 15-17 and 36-43 are pending.  Claims 36-43 are withdrawn.  Claims 15-17 are under examination.

Priority
The instant application is a national stage entry of PCT/KR2016/010658 filed on 9/23/2016, which claims priority from Korean application KR10-2015-0136901 filed on 9/25/2015.  

Rejections Withdrawn
The rejection under USC 103 over Hirata and Zhang is withdrawn per applicant’s deletion of pepper from the claim.  As this rejection is withdrawn, arguments toward this rejection are now moot.  

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perkins (Naturally Curly, The Benefits of Dragon Fruit Juice for Hair, July 2015, https://www.naturallycurly.com/curlreading/home/the-benefits-of-dragon-fruit-for-hair-si) and Zhang US 2016/0045448.  
	Perkins teaches that dragon fruit juice can be applied to skin for 15-20 minutes before shampooing and allows for increased blood circulation allowing oxygen to get to hair follicles for proper growth (What makes dragon fruit juice so great for our hair?).    
Perkins does not teach plant-derived vesicles, but provides for constituents of these pepper plants that would be present in a juiced version of the plant material.  
	Zhang teaches plant-derived microvesicle compositions for therapeutic agents (abstract). Zhang teaches that microvesicles are from 50 to 1000 nm in size (paragraph 38 and paragraph 134).  Zhang teaches that a plant may be a fruit or vegetable (abstract and paragraph 2).  Zhang teaches collected juice (paragraph 88 and example 1). 
	There would have been a reasonable expectation of success in using plant-derived compositions with microvesicles of instantly claimed sizes by the teachings of the references and utilizing them in compositions to be applied for growth of hair and decreasing hair loss.  Dragon fruit increases the health of hair follicles by the teachings of Perkins.  Zhang provides for sizes within the range and for using effective amounts (see MPEP 2144.05).  Each of the references is to therapeutic application of compositions that would contain citrus juice with microvesicles/vesicles (see MPEP 2144.06 and MPEP 2144.07).  

Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Viva Woman (https://www.vivawoman.net/2015/08/beauty-benefits-of-asparagus/, 2016 based on replies to blog post) and Zhang US 2016/0045448.  
Viva Woman provides that asparagus controls hair fall and promotes hair growth and topical application of asparagus has been carried out (8. Controls hair fall).  
Viva Woman does not teach plant-derived vesicles, but provides for constituents of these asparagus that would be present in a juiced version of the plant material.  
	Zhang teaches plant-derived microvesicle compositions for therapeutic agents (abstract). Zhang teaches that microvesicles are from 50 to 1000 nm in size (paragraph 38 and paragraph 134).  Zhang teaches that a plant may be a fruit or vegetable (abstract and paragraph 2).  Zhang teaches collected juice (paragraph 88 and example 1). 
	There would have been a reasonable expectation of success in using plant-derived compositions with microvesicles of instantly claimed sizes by the teachings of the references and utilizing them in compositions to be applied for growth of hair and decreasing hair loss.  Asparagus aids the hair (decreases loss and increases growth) by the teachings of Viva Woman.  Zhang provides for sizes within the range (see MPEP 2144.05).  Each of the references is to therapeutic application of compositions that would contain citrus juice with microvesicles/vesicles (see MPEP 2144.06 and MPEP 2144.07).  

Response to Applicant’s Arguments
	Applicant argues that the Perkins does not provide for extracellular vesicles.  Applicant argues similarly for Viva Woman.  However, each of these references is combined with Zhang, which does provide for the extraction of juice with plant vesicles that are capable therapeutic agents.  Thus, one of ordinary skill in the art at the time of instant filing would have juiced plants like dragon fruit and asparagus that are shown to have positive effects on hair growth when topically applied because both Perkins and Viva Women recognize topical application of these 

Advisory Notice
	Asparagus juice providing for an extracellular vesicle concentration of 5 to 10 microgram/ml and an effective amount of cowpea juice extracellular vesicles are not motivated by the prior art for inhibiting/reducing hair loss or promoting hair growth when topically applied (along with the juice as provided by how it is obtained in the claim).  Although asparagus is discussed in the art as being good for hair maintenance and growth with a teaching for topical application, it is not motivated to use that concentration range of extracellular vesicles when considering applicant’s data toward such amounts in the specification.  The data in the specification shows effects on genes associated with hair growth and cell types that support hair follicles (dermal papilla cells).  

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/MARK V STEVENS/Primary Examiner, Art Unit 1613